— Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered August 8, 2012, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence supports the conclusion that defendant exercised dominion and control over two illegal knives found in a dresser containing defendant’s clothing, located in his apartment, in the bedroom where he was apprehended. Concur — Andrias, J.E, Acosta, Saxe, Renwick and Manzanet-Daniels, JJ.